      Case 1:20-cv-04160-JGK Document 13-1 Filed 06/25/20 Page 1 of 4




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK



HACHETTE BOOK GROUP, INC.,
HARPERCOLLINS PUBLISHERS LLC,          Case No. 1:20-CV-04160-JGK
JOHN WILEY & SONS, INC., and
PENGUIN RANDOM HOUSE LLC               ECF CASE

                       Plaintiffs,     Hon. John G. Koeltl
                                       Courtroom: 14A
     v.

INTERNET ARCHIVE and DOES 1 through
5, inclusive

                       Defendants.


     DECLARATION OF JOSEPH C. GRATZ IN SUPPORT OF MOTION FOR
                     ADMISSION PRO HAC VICE
        Case 1:20-cv-04160-JGK Document 13-1 Filed 06/25/20 Page 2 of 4




       I, Joseph C. Gratz, declare as follows:

       1.      I am an attorney at law licensed to practice in the state of California. I submit this

Declaration in support of the motion to admit me pro hac vice before the United States District

Court for the Southern District of New York to represent Defendant Internet Archive in the

above-captioned action.

       2.      I am a member in good standing of the bar of California. A true and correct copy

of my certificate of good standing issued by the Supreme Court of California within the past 30

days is attached hereto.

       3.      Pursuant to Local Rule 1.3(c), I state:

               a.      I have never been convicted of a felony;

               b.      I have never been censured, suspended, disbarred, or denied admission or

readmission by any court;

               c.      There are no disciplinary proceedings presently against me; and

               d.      I have read and am familiar with the provisions of the Judicial Code (Title

28 U.S.C.), the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, the

Federal Rules of Evidence, the Local Rules of the United States District Courts for the Southern

and Eastern Districts of New York, and the New York State Rules of Professional Conduct.

       I declare under the penalty of perjury that the foregoing is true and correct to the best of

my knowledge and belief.

Dated: June 25, 2020
                                                              /s/ Joseph C. Gratz
                                                             JOSEPH C. GRATZ




                                                         1
       Case 1:20-cv-04160-JGK Document 13-1 Filed 06/25/20 Page 3 of 4




                                                     ,!




                      f;ru;yrtme Osart                    sf $.ulifsrniu
                                  JORGE E. NAVARRETE
                             Clerk and Executive Officer of tlte Supreme Coart




        CERTIFICATE OF THE CLERK OF THE SUPREME COURT

                                                OF THE

                               STATE OF CALIFORNIA


                              JOSEPH CHARLES GRATZ

I, JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
Califurnia, do hereby certify that JOSEPH CHARLES GRATZ, #240676, was on the I3th
day of December 2005, duly odmitted to practice os an attorney and counselor at law in
all the courts of this state, and is now listed on the Roll of Attorneys as a member of the
bar of this state in good standing.




                                                 Witness my hand and the seal of the court
                                                on the IBth day of June 2020.



                                                JORGE E. NAVARRETE
                                                Clerlr/Executive Ojficcr of the Supreme Court



                                                By
                                                          M. Alfuro, Deputy
         Case 1:20-cv-04160-JGK Document 13-1 Filed 06/25/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that on June 25, 2020 the within document was filed with the Clerk of the

Court using CM/ECF which will send notification of such filing to the attorneys of record in this

case.

                                                                  /s/ Joseph C. Gratz
                                                                    Joseph C. Gratz




                                                     2
